Mr. Justice Sheldon delivered the opinion of the Court: This was an action of ejectment, wherein the judgment in favor of the plaintiff purported to be rendered according to a stipulation of the parties on file. It is.assigned for error that the court below was not authorized by the stipulation to render the judgment. There is no bill of exceptions in the case. Consequently, according to former rulings of this court, we can not examine the stipulation, although the clerk has copied into the record what purports to be a stipulation. It could only be brought into the record by being embodied in a bill of exceptions. In the absence of a bill of exceptions showing all the evidence in the case, it must be presumed, in support of the judgment, that there was sufficient evidence before the court below to warrant it. The judgment must be affirmed. Judgment affirmed.